From New Bern.
We are of opinion that the probate of a will in the usual form may be set aside after the term has expired at which the will was proved, and that a second probate may be ordered by the same court. As to the length of time at which this may be done, that must depend upon the particular circumstances of the case. The court will look to all circumstances which can aid its discretion in ordering a second probate.
Cited: Redmond v. Collins, 15 N.C. 439; Armstrong v. Baker, 31 N.C. 112;Crump v. Morgan, 38 N.C. 99.